Hon. Ray Lackey          Opinion No. o-7214
county hiitor            Re:    Authority of Commissioners’ Court to
Yoakum County            expend Permanent Improvement Funds for Com-
Plains, Texas            nunity Buildings in county parks when said
                         funds were derived from taxes levied for
                         permanent improvement purposes prior to the
                         election   authorizing the establishment of
Dear Sir:                county parks o
           We are in reoeipt of your letter requesting  the opinion
of this department on the above stated matter.    We greatly appre-
ciate the supplemental information which you have furnished us
with reference  to the subject of your inquiry.
            It is our understanding that Yoakum County has recently
held an election   whereby the Commissioners’ Court has been author-
ized to levy a tax not to exceed Five Cents (5Q) on the One Hun-
dred Dollars ($100.00) valuation for county park purposes.      We
assume that said election   was held pursuant to the provisions    of
Article  6078, Vernon’s Annotated Civil Statutes.     Prior to the
holding of said election,    you requested our opinion as to whether
the Commissioners’ Court is authorized to expend from $14,000.00
to q/20,000.00 out of the Permanent Improvement Fund for the pur-
pose of building Community Buildings in two towns in Yoakum County.
You have recently   advised us that it is now contemplated that the
above mentioned Community Buildings will be built as improvements
in the county parks.
             In view of the above circumstances,   the following  pro-
position   is raised3   After an election   has been held in accordance
with the provisions    of Article 6078 and the Commissioners’ Court
has been authorized to establish     county parks, is the Commission-
ers’ Court, authorized to expend funds from the Permanent Improve-
ment Fund (which were on hand prior to the holding of said elec-
tion) for the purpose of constructing      Community Buildings in
county parks to be established    pursuant to the above mentioned
elect ion?
            Article   6078,   V.A.C.S.,   in part providesr
          “Each Commissioners Court is authorized to levy
     and collect a tax not to exceed five (5’) cents on each
     one hundred dollars  assessed valuation of the county
     for the purchase and improvement of lands for use as
Hon. Hay Lackey,   page 2    (O-7214)



     county parks * No such tax shall be levied and col-
     lected until the proposition      is submitted to and ratl-
     fled by the property taxpaying voters of the county at
     a general or special election       called for that purpose,
     provided,   a two-thirds   majority of the property tax-
     paying voters of such county, at an election         held for
     such purpose shall determine in favor of said tax.           If
     said court desires to establish       two or more of such
     county parks, they shall locate them in widely separ-
     ated portions of the county.        Said court shall have full
     power and control over any and all such parks and may
     levy and collect    an annual tax sufficient     in their judg-
     ment to properly maintain such parks and build and con-
     struct pavilions    and such other buildings     as they may
     deem necessary,    lay out and open driveways and walks,
     pave the same or any part thereof,        set out trees and
     shrubbery, construct dit ehes or lakes, and make such
     other improvements     as they may deem proper.      Such parks
     shall remain open for the free use of the public under
     such reasonable rules and regulations        as said court may
     prescribe.”
            Under the above quoted provisions,        the method of estab-
lishing   a county park system is specifically        set forth,  end, pur-
suant to said provisions,       thecommissioners’    Court is authorized to
levy a tax not to exceed Five Cents (5$) on the One Hundred Dollars
($100.00) valuation     for the purpose of purchasing and imarovinn
lands for use as county parks.          It is a well recognized principle
of law that when the Legislature         prescribes  a definite,  certain
and fixed method of procedure for a county to follow in the execu-
tion of its governmental functions,          other methods are by im lica-
tion of law excluded.      Foster    v. City   of Waco, 255 S.W. llor: (Sup.
Ct.).    We point out further     that it has been held generally      that
money raised by taxation for any particular          purpose shall be ap-
plied   to that particular    purpose and to              y (Carroll v.
Williams, 202 S.W. 504; 11 TexOJurulrop0
           It is apparen,t that the $14,000.00 to $20,000.00 in the
Permanent Improvement Fund to which you refer was derived from &
levy or levies of taxes for permanent imorcvemer&aurooses     otha
      fo  cow     oarks~ fOP as stated by you the above mentioned
balance: were   on hand uri& to the recent election   which author-
ized the Commissioners i Court to levy a specific   tax fox county
park purposes e
           In view of the above and foregoing,  it is our opinion
that the Commissioners I Court is not authorized to expend the above
mentioned balances in the Permanent Improvement Fund (derived from
taxes levied prior .to the time the Commissioners0 Court was author-
ized to levy a specific  tax and expend county funds for park pur-
poses) for the purpose of constructing   Commuuity Buildings in county
L

    .      .




        Hon. Ray Lackey,    page 3 (O-7214)


        parks in Yoakum County.         You are further advised that the funds
        for any improvements in the county parks must be derived from
        a specific    tax levied for park purposes in accordance with the
        provisions    of Article    6078, supraQ We polnt out further that al-
        though the tax levied in accordance with Article             6078 is a speci-
        fic tax, this department has held that a tax levied under said
        Article    for the purpose of making permanent improveuents in county
        parks must be construed as a specific            levy or allocation   within
        the constitutional      limitation    for nermanent improvements, and such
        levy for improvements in county parks eannot operate to increase
        the total amount levied by the county for permanent improvement
        purposes beyond the constitutional           limitation   for permanent im-
        provements.     Likewise,    such amount of annual tax that may be lev-
        hd for the operating expenses of said parks must be dealt with
        as a specific    levy or allocation       within the levy for general pur-
        poses and cannot operate to increase the total general fund levy
        beyond the constitutional        limitation     for general purposes,     For
        a further discussion       of this matter we refer      you to our Opinion
        No. o-1082, a copy of which is encl,osed for your convenience.
                    When a tax not exceeding Five Cents (5#) on the One Hun-
        dred Dollars ($100.00) valuation      has been levied in accordance with
        the provisions   of Article  6078, the Commissioners9 Court may expend
        the funds derived from such levy for “the purchase and m
        of lands for use as county parks.”       With reference   to the c,“e of
        improvements which may be made in county parks, we call your atten-
        tion to Our Opinion No. 0-6700 wherein it was pointed out that it
        was contemplated by the Legislature      that funds raised by taxation
        under a specific   levy for county park purposes should be used prf-
        in&ly for the purpose of providing facilities       for the wsement.
        recreation   and e          of the people of the county.      We are e:-
        closing herewith a copy of the above mentioned opinion wherein this
        matter is fully discussed.      In view of the foregoing,    you are ad-
        vised that if the Commissioners s Court, within its sound discre-
        tion, has determined that the contemplated use or uses of the Com-
        munity Buildings to be constructed      as improvements in the county
        park system are primarily    for the amusement, recreation      and enjoy-
        ment of the people of the county, the Commissioners p Cour,t would
        be authorized to expend funds derived from the special tax levied
        for park purposes for the construction       of such buildings0
                     We trust that the above and foregoing will satfsfactor-
        ily answer your inquiry.
         APPROVED  MAY319 1946                      Yours very truly
        /s/ Carlos C, Ashley                        ATTOFNEY  GENERALOF TEXAS
        FIRST ASSISTANT                             By /s,’ J. A. Ellis
        ATTORNEY   GENERAL                          J+ h. Ellis,  Assistant
        APPROVED:OPINION COMMI!CTES
        BY:         BWB, CHAIRMAN
        JAE: d jm:wb